Citation Nr: 1034381	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a right thumb disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1973 to May 1977 and from August 1981 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In June 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's file.  

In September 2009, the Board remanded the claim for additional 
development.  

The claim is again REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In October 2009, the Veteran underwent a VA examination to 
determine whether his current right thumb disability was at least 
as likely as not (a) directly related to service, or (b) was 
caused by or aggravated by his service-connected left thumb 
disability.  While the VA examiner adequately addressed the 
latter, the opinion does not provide sufficient detail on direct 
service connection for the Board to make a fully informed 
decision based on the evidence of record and the arguments 
advanced by the Veteran.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination by an examiner, who has not 
previously examined the Veteran, to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the right thumb 
carpometacarpal joint arthritis, first 
documented after service in 2007, ten years 
after service, is consistent with the 
Veteran's duties as an aircraft maintenance 
specialist (mechanic). 

In formulating opinion, considering 
accepted medical principles and a review of 
the medical literature, the VA examiner is 
asked to consider that the service 
treatment records do not document a 
specific injury to the right thumb, but the 
Veteran was an aircraft mechanic, requiring 
repetitive hand motion for twenty years and 
after service he also worked on aircraft, 
using vibrating hand tools. 

If however after a review of the record, an 
opinion on causation is not possible 
without resort to speculation, please 
clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, namely, 
repeated motions performed in service, is 
not more likely than any other to cause the 
current right thumb carpometacarpal joint 
arthritis and that an opinion on causation 
is beyond what may be reasonably concluded 
based on the evidence of record and current 
medical knowledge.



The claims folder must be made available to 
the examiner for review.

2.  On completion of the requested 
development, adjudicate the claim of 
service connection for a right thumb 
disability.  If the decision remains 
adverse to the Veteran, then provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



